DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel withdrawn claims 18-33. Claims 18-33 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2020.
Reasons for Allowance
Applicant’s claim amendment has addressed the issues previously raised under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. The previous rejection of claims 8 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph is withdrawn. 
Claims 1-17 are allowed over the prior art of record. Among those, claim 1 is the only independent claim. 
The claims are allowed in view of Applicant's amendments and arguments submitted with the response on 1/4/2022. The examiner has reviewed the remarks submitted 1/4/2022 and found the arguments (remarks, pages 8-13) presented persuasive.
The following is an examiner's statement of reasons for allowance: 
The prior art references of record, alone or in combination, do not teach or fairly suggest an insulation batt in the specific manner as instantly claimed (in claim 1) that is essentially of large paper particles with the very specific diameter requirements as so defined, in particular, the instantly claimed insulation batt includes less than 5% by weight of the paper particles having a diameter of 10 mm or less, and at least 90% by weight of the paper particles having diameter greater than 10 mm, with at least 55% by weight having a particle size of greater than 20 mm in diameter; and the instantly claimed insulation batt includes 5% or less binder fibers having a length of at least 20 mm. The combination of these features is not present in the prior art nor does the prior art provide a reasonable motivation or means for producing the invention claimed. As such, claims 1-17 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/YAN LAN/Primary Examiner, Art Unit 1782